

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into, and shall be
binding this 31 day of July, 2008, by and between Adrenalina, a Nevada
Corporation (“Employer”) and Jeffrey Mark Geller (“Executive”).


WITNESSETH:


WHEREAS, Employer, is engaged in the retail business; and


WHEREAS, Executive is experienced in the management and operation of such
business and is professionally qualified to perform such services for the
Employer, and has been employed by the Employer; and


WHEREAS, Employer desires to retain the services of the Executive; and


WHEREAS, Executive is desirous of continuing his employment with the Employer on
the terms and conditions set forth herein.


NOW, THEREFORE, in considerations of the mutual promises set forth herein other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Employer and Executive agree as follows:


1.  Recitals, Representations and Warranties. The foregoing recitals are true
and correct and are incorporated herein by this reference. Employer represents
and warrants that the individual executing this Agreement on behalf of Employer
has authority to do so.


2.  Employment. In exchange for the Compensation (as hereinafter defined) and
subject to the other terms and conditions herein set forth, Employer hereby
employs Executive, as its President and COO, to perform the Executive Duties (as
hereinafter defined) and Executive hereby accepts such employment.
 
3. Duties. The Executive shall serve as President and COO of the Employer, with
such duties, responsibilities, and powers commensurate with his position as may
from time to time be assigned to him by the Chief Executive Officer and Board of
Directors of the Employer. During the Term of Employment, the Executive shall
devote his substantial business time, energies, best efforts, attention, and
ability to the business of the Employer, shall faithfully and diligently perform
the duties of his employment with the Employer, and shall do everything
reasonably in his power to promote, develop, and extend the business of the
Employer. The duties of the Executive shall include, but not be limited to, the
following:
 
3.01 The Executive shall implement the decisions of and follow the direction
given by the Chief Executive Officer and Board of Directors of the Employer. 
 

--------------------------------------------------------------------------------


 
4. Term. The term of Agreement shall commence on July 1, 2008 and shall expire
on June 30, 2013, subject to termination in accordance with Section 6 hereof.


5.  Compensation. In consideration of and as compensation in full for
Executive’s performance of the Executive Duties hereunder, Employer agrees to
compensate Executive as follows:


5.01  Salary. During the term of this Agreement, Employer shall pay Executive a
gross annual salary of Four Hundred Fifty Thousand Dollars ($450,000)
(“Salary”). Such Salary shall be paid by Employer in accordance with Employer’s
regular payroll practices. Employer shall be entitled to deduct or withhold from
all Salary payable hereunder all amounts required to be deducted or withheld
from same pursuant state or federal law. Notwithstanding the above, Employer and
Executive agree that Executive will accept a reduced gross annual salary of
Three Hundred and Sixty Thousand ($360,000.00) Dollars, until such time that
Executive notifies Employer that he wants his gross annual salary restored to
the Salary listed above. Further, Executive gross annual salary shall
automatically be restored to the Salary listed above upon a Change of Control as
that term is defined in Section 7 below.


   5.02  Stock Option Plan: At the discretion of the Compensation Committee, the
Executive may be granted options of Adrenalina at a price equal to the price of
the stock at the close of the market on the date immediately prior of such
grant. Such options shall vest in 3 annual installments beginning at the end of
each twelve (12) month period from date of grant and will be subject to
Employer’s Stock Option Plan, once and if created.


5.03  Annual Review. At the discretion of the Compensation Committee, the
Executive may be granted a bonus based on performance. At a minimum, a yearly
review shall be conducted to assess eligibility.


5.04  Expense Reimbursement. The Employer shall pay or reimburse the Executive
for all ordinary and reasonable out-of-pocket expenses actually incurred by the
Executive during the Term of Employment in connection with the performance of
the Executive’s services hereunder, provided that the Executive submits proof of
such expenses, with the properly completed forms, as prescribed from time to
time by the Employer and that all expenses incurred will be reimbursed in
accordance with the Employer’s internal guidelines relating thereto.


5.04  Insurance. The Employer shall pay 100% for all health and dental
insurance, including family plans, long-term disability insurance and life
insurance at the maximum coverage contracted by the company.
 
5.05  Vacation. Employee shall be entitled to twenty (20) working days of
vacation per twelve (12) month period during the Term. Such vacations shall be
taken at times which are mutually convenient to the Employer and the Executive,
provided that they do not materially interfere with the business and operations
of the Employer.
 

--------------------------------------------------------------------------------


 
5.06 Phone Allowance. Executive shall be entitled to a monthly phone allowance
covering regular use.


5.07  Increases in Salary. On each one-year anniversary of this agreement,
Salary shall be increased by the higher of 5% or the Consumer Price Index Rate.


6.  Termination of Employment.
 
6.01 Termination Due to Death. If the Executive dies during the Term of
Employment, this Employment Agreement, and all obligations of the Employer
hereunder to or with respect to the Executive, shall terminate immediately and
in their entirety, except as otherwise provided in this Section 6. Upon
termination of the Executive’s employment due to his death, the Executive’s
spouse, (“Spouse”), if any, otherwise Executive’s children (the “Dependents”)
shall be entitled to receive the Executive’s monthly basic salary in accordance
with Section 5 hereof, until the last day of the month in which Executive’s
death occurs, as well as all arrearages of salary, expenses, pro-rata share of
bonus and other benefits earned and accrued as of the date of death; provided,
however, that during such time the Spouse or the Dependants, as applicable, will
not be entitled to receive payments deriving from the Executive’s Employer
pension, if any.
 
6.02 Termination Due to Disability. If the Executive is unable, due to illness,
physical or mental disability, or other incapacity, to perform substantially and
continuously the services required of him under this Employment Agreement for
more than One Hundred (100) consecutive or non-consecutive days out of any
consecutive twelve-month period, the Employer shall have the right, to the
extent permitted by law, to terminate this Employment Agreement, and the
Executive’s employment hereunder, upon notice in writing to the Executive. Upon
termination of the Executive’s employment pursuant to this Section 6.02, the
Executive shall be entitled to receive all arrearages of salary, expenses, and
other benefits earned and accrued as of the date of termination, but he shall
have no further rights hereunder.
 
6.03 Termination for Cause. The Employer may, at its option, terminate this
Employment Agreement, and the Executive’s employment hereunder, for cause at any
time upon notice in writing to the Executive. For purposes of this Employment
Agreement, cause shall be (a) conviction of a felony; (b) fraud,
misappropriation, or embezzlement; or (c) breach in any material respect of the
terms and provisions of this Employment Agreement. If the Employer terminates
the Executive for cause pursuant to this Section 6.03, the Executive shall have
no right to receive any compensation or benefits hereunder on or after the
effective date of the termination other than arrearages of salary, expenses, and
benefits earned and accrued as of that date.
 

--------------------------------------------------------------------------------


 
6.04 Termination without Cause. To the extent that the Employer shall decide to
terminate this agreement prior to contract Term (Section 4), Executive shall be
entitled to compensation as defined in Section 5 (including salary, stock plan,
insurance coverage and phone allowance) for the greater of twelve (12) months or
the remainder of the Term of the Agreement as if Executive was still employed
and this Agreement was in full effect. A termination of this Agreement without
cause shall be deemed to happen upon a significant change in Executive’s duties
and/or title and/or to the extent that providing such services would require a
move from South Florida. The Employer shall pay all reasonable legal fees and
expenses incurred by the Executive in contesting or disputing any such
termination without cause or in seeking to obtain or enforce any right or
benefit in this Agreement. No such legal fees or expenses shall be payable if it
is determined that the termination was for cause.


7. Change in Control.


7.01 Change in Control. For purposes of this Agreement, a change in control
means the occurrence of one or more of the following events (whether or not
approved by the Board) : (i) an event or series of events by which any person or
other entity or group of persons or other entities acting in concert as
determined in accordance with Section 13 (d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), whether or not applicable, together with
its or their affiliates or associates, shall, as a result of a tender offer or
exchange offer, open market purchases, privately negotiated purchases, merger or
otherwise (including pursuant to receipt of revocable proxies) (A) be or become
directly or indirectly the beneficial owner (within the meaning of Rule 13d-3
and Rule 13d-5 under the Exchange Act, whether or not applicable, except that a
person shall be deemed to have beneficial ownership of all securities that such
person has right to acquire whether such right is exercisable immediately or
only after the passage of time) of more than 50% of the combined voting power of
the then outstanding common stock of the Employer or (B) otherwise have the
ability to elect, directly or indirectly a majority of the members of the Board.


7.02 In the event of a change in control of Employer, the Employer shall pay to
Executive, in a lump sum, a payment equal to three times the compensation as
defined in Section 5 (including salary, stock plan, insurance coverage and phone
allowance) at the highest rate in effect during the Term of this Agreement.


7.03 In addition, in the event of a change in control of the Employer, the total
number of outstanding unexercised options granted to the Executive under this
Agreement or any previous employment or other agreements shall be doubled in
quantity while retaining the original exercise price, and any unvested options
shall immediately vest in the Executive at that time.
 

--------------------------------------------------------------------------------


 
7.04 In the event of a change in control of the Employer, this Agreement shall
remain in full effect regardless of such change in control occurring, and the
compensation as defined in Section 5 (including salary, stock plan, insurance
coverage and phone allowance) shall continue for the full Term of this
Agreement.


8.  Severance. If the Executive employment is not renewed at the end of the
contract and employment is terminated at any time thereafter, unless the
termination is pursuant to Sections 6.01, 6.02 or 6.03, severance shall be
granted at the higher of 12 months or the equivalent to 2 months salary for
every year of tenure, at then current rates.


9. Non-Compete. 
 
9.01 The Executive acknowledges that:
 
(A) the principal business of the Employer is the retail sale of clothing and
the operation of a “Flow Rider” in stores located in shopping malls throughout
the United States;


(B) the Executive’s work for the Employer has given and will continue to give
him access to the confidential affairs and proprietary information of the
Employer;
 
(C) the agreements and covenants of the Executive contained in this Section 9
are essential to the successful operations of the Employer’s business and
goodwill of the Employer; and
 
(D) the Employer would not have entered into this Employment Agreement but for
the covenants and agreements set forth in this Section 9.
 
9.02. Restriction.
 
(A)  Accordingly, and in consideration of the salary and benefits to be provided
by the Employer hereunder, and further in consideration of the Executive’s
exposure to the proprietary information of the Employer, the Executive covenants
and agrees that, during the period commencing on the effective date hereof and
ending Six (6) months following the date upon which the Executive ceases, for
any reason, to be an employee of the Employer or its subsidiaries (the
“Restricted Period”), he shall not, within a Fifty (50) mile radius of any store
being operated by the Employer or any location which Employer has executed a
lease for a store, but which has not yet been constructed, opened or commenced
operating (the Restricted Area”) (it being understood that Employer has area
restrictions in each of its leases), directly or indirectly, (i) engage in the
retail sale of clothing or otherwise compete with Employer in the operation of a
retail clothing store within the Restricted Area; (ii) render any services to
any person, corporation, partnership, or other entity (other than the Employer)
engaged in the retail sale of clothing and/or the operation of a “Flow Rider”
ride (iii) become interested in any such person, corporation, partnership,
limited liability company or other entity (other than the Employer) as a
partner, shareholder, principal, agent, member, consultant, or in any other
relationship or capacity. The Executive may during the Restricted Period accept
employment with an entity that is a competitor of the Employer if, and only if
he is to render services solely to a division or subsidiary of such competitor
that is not in any way in competition with the Employer’s business.
 

--------------------------------------------------------------------------------


 
9.03. Rights and Remedies Upon Breach of Restriction. The Executive acknowledges
and agrees that any breach by him of any of the provisions of Section 9, would
result in irreparable injury and damage for which money damages would not
provide an adequate remedy. Therefore, if the Executive breaches, or threatens
to commit a breach of, any of the provisions of Section 9, the Employer shall
have the following rights and remedies, each of which rights and remedies shall
be independent of the other and severally enforceable, and all of which rights
and remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Employer under law or in equity (including, without
limitation, the recovery of damages):
 
(A) The right and remedy to have the provisions of Section 9 specifically
enforced (without posting bond and without the need to prove damages) by any
court having equity jurisdiction, including, without limitation, the right to an
entry against the Executive of restraining orders and injunctions (preliminary,
mandatory, temporary, and permanent) against violations, threatened or actual,
and whether or not then continuing, of such covenants;
 
(B) The right and remedy to require the Executive to account for and pay over to
the Employer all compensation, profits, monies, accruals, increments, or other
benefits (collectively, “Benefits”) derived or received by him as the result of
any transactions inconsistent with or in violation of his undertakings under
Section 9, and the Executive shall account for and pay over such Benefits to the
Employer and, if applicable, its affected affiliates;
 
(C) Severability. The Executive acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Employment
Agreement and (ii) the provisions of Section 9 are reasonable in geographical
and temporal scope and in all other respects. If it is determined that any of
the provisions of this Employment Agreement, including, without limitation, any
of the provisions of Section 9, or any part thereof, is invalid or
unenforceable, the remainder of the provisions of this Employment Agreement
shall not thereby be affected and shall be given full effect, without regard to
the invalid portions;
 
9.04. Duration and Scope of Covenants. If any court or other decision maker of
competent jurisdiction determines that any of the provisions contained in
Section 9, or any part thereof, is unenforceable because of the duration or
geographical scope of such provision, the duration or scope of such provision,
as the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.
 

--------------------------------------------------------------------------------


 
9.05 Non-Solicitation. During the Restricted Period, the Executive shall not,
without the Employer’s prior written consent, directly or indirectly, solicit or
encourage to leave the employment of the Employer or any of its affiliates, any
employee thereof or, subject to all applicable laws, hire any employee who has
left the employment of the Employer or any of its affiliates after the effective
date of this Employment Agreement within one year of the termination of such
employee’s employment with the Employer or its affiliates. During the Restricted
Period, the Executive shall not, whether for his own account or for the account
of any other person, firm, corporation limited liability company, or other
business organization, intentionally interfere with the Employer’s or any of its
affiliates’ relationship with, or endeavor to entice away from the Employer or
any of their affiliates, any person who during the Term of Employment was a
customer or client of the Employer or any of its affiliates.
 
9.06 Non-Disparagement. During the Restricted Period, the Executive shall not
publish any statement or make any statement under circumstances reasonably
likely to become public that is critical of the Employer or any of its
affiliates, or in any way adversely affecting or otherwise maligning the
business or reputation of the Employer or any of its affiliates; provided,
however, that such prohibition shall not apply to statements made in court
proceedings or pursuant to compulsory legal process.


10. Proprietary and Confidential Information.
 
10.01 Confidential Information. The Executive agrees that he shall not, during
the Term of Employment or at any time thereafter, use for his own purposes, or
disclose to or for the benefit of any third party, any trade secret or other
confidential information of the Employer or any of its affiliates (except as may
be required by law or in the performance of his duties hereunder consistent with
the Employer’s practices). For purposes of this Employment Agreement,
confidential information shall be deemed not to include information which (a) is
or becomes generally available to the public other than as a result of a
disclosure by the Executive or another person who directly or indirectly
receives such information from the Executive or at his direction or (b) is or
becomes available to the Executive on a non-confidential basis from a source who
is entitled to disclose it to the Executive.
 
10.02 Ownership of Work Product. The Executive agrees promptly and fully to
disclose to the Employer any and all work product now or hereafter conceived,
developed, or made by him within the scope of his employment with the Employer
or relating to the existing or future business of the Employer including,
without limitation, any inventions, discoveries, data, databases, documentation,
software, enhancements, modifications, know-how, improvements, creative works,
pricing information, customer lists, information, trademarks, trade names,
techniques, procedures, training aids, and instructional manuals, in whatever
form, whether solely or jointly with others, and whether or not patentable or
copyrightable, and whether or not during regular hours of work or on the
Employer’s premises, during his employment by the Employer or during a period of
six months after any termination of his employment by the Employer (the “Work
Product”).
 

--------------------------------------------------------------------------------


 
(A) All right, title, and interest in and to the Work Product shall belong to
the Employer, and the Executive hereby assigns to the Employer all of his right,
title, and interest in and to the Work Product and in and to all patents,
copyrights, trade secrets, and other proprietary rights in or based upon the
Work Product.
 
(B) The Executive and the Employer acknowledge and agree that if the Work
Product or any portion thereof is copyrightable, it shall be deemed to be a
“work made for hire,” as such term is defined in the Federal Copyright Act, 17
U.S.C. Section 101 et seq., and the Employer shall own all of the exclusive
rights to the Work Product under such copyright law and all international
copyright conventions, including the right to copyright the Work Product and any
renewals thereof in the name of the Employer or its assignees.
 
(C) The Executive agrees, with no additional compensation, to cooperate with the
Employer or its designees and to do everything the Employer deems reasonably
necessary to effect the rights described in this Section 10 or to perfect,
enforce, or defend any proprietary rights resulting from or related to this
Employment Agreement, including, without limitation, to execute any documents of
assignment, oaths, declarations, and other documents, prepared on behalf of the
Employer.
 
(D) The Executive agrees to keep and maintain accurate records relating to the
conception, development and use of all Work Product, which records shall be the
sole and exclusive property of the Employer.
 
10.03 Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for the Executive, and/or utilized by him in
the course of his employment with the Employer shall remain the exclusive
property of the Employer. In the event of the termination of the Executive’s
employment for any reason, the Executive shall promptly return to the Employer
all such property which is or has been in his custody or control and, if
requested, provide a written confirmation that all such property has been
returned.   
 

--------------------------------------------------------------------------------


 
11. Miscellaneous.


11.01 Notices. All notices, demands or other communications given hereunder
shall be in writing and shall be deemed to have been duly given only upon hand
delivery thereof or upon the first business day after mailing by United States
registered or certified mail, return receipt requested, postage paid, addressed
as follows:


To Employer:   Adrenalina
20855 NE 16th Ave
Unit C-16
Miami, FL 33179


To Executive:   Jeffrey Geller
21440 Highland Lakes Blvd
Miami, FL 33179


Or to such other address or such other person as any party shall designate, in
writing, to the other for such purposes and in the manner hereinabove set forth.


11.02 Accuracy of Statements. No representation or warranty contained in this
Agreement, and no statement delivered or information supplied to any party
pursuant hereto, contains an untrue statement of material fact or omits to state
a material fact necessary in order to make the statements or information
contained herein or therein not misleading. The representations and warranties
made in this Agreement will be continued and will remain true and complete in
all material respects and will survive the execution of transactions completed
hereby.
 
11.03 Entire Agreement. This Agreement sets forth all the promises, covenants,
agreements, conditions, and understandings between the parties hereto, and
supersedes all prior and contemporaneous agreements, understandings, inducements
or conditions, expressed or implied, oral or written, except as herein
contained.


11.04 Binding Effect; Survival & No Assignment. This Agreement shall be binding
upon the parties hereto, their heirs, administrators, successors and assigns.
This Agreement shall survive and remain effective during any bankruptcy of the
Employer. Executive may not assign or transfer his interest herein, or delegate
his Executive Duties hereunder, without the written consent of Employer. Any
assignment or delegation of duties in violation of this provision shall be null
and void.


11.05 Amendment. The parties hereby irrevocably agree that no attempted
amendment, modification, or termination, discharge or change (collectively,
“Amendment”) of this Agreement shall be valid and effective, unless the parties
shall agree in writing to such Amendment.
 

--------------------------------------------------------------------------------


 
11.06 No Waiver. No waiver of any provision of this Agreement shall be effective
unless it is in writing and signed by the party against whom it is asserted, any
such written waiver shall only be applicable to the specific instance to which
it relates and shall not be deemed to be a continuing or future waiver.


11.07 Gender and Use of Singular and Plural. All pronouns shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the party or parties, or their personal representatives, successors and assigns
may require.


11.08 Signatures and Counterparts. This Agreement may be executed by original or
facsimile signatures and in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same agreement.


11.09 Headings. The article and section headings contained this Agreement are
inserted for convenience only and shall not effect in any way the meaning or
interpretation of the Agreement.


11.10 Governing Law. This Employment Agreement shall be exclusively governed by
and construed in accordance with the laws of the State of Florida. 


11.11 Venue and Jurisdiction. The parties hereto irrevocably and unconditionally
consent to the jurisdiction of the United States District Court of the Southern
District of Florida (to the extent such Court is not otherwise precluded from
exercising jurisdiction with respect to a particular action arising under or
relating to this Employment Agreement, otherwise, the parties hereto submit to
the jurisdiction of any court of competent jurisdiction in the Courts of
Miami-Dade County, Florida), and the parties hereto hereby waive any objection
relating to the basis for personal or in rem jurisdiction, any defense of forum
non conveniens and any objection to venue which might be asserted therein.
Miami-Dade County, Florida shall be the exclusive venue for resolving any
controversy under or relative to this Employment Agreement. Delivery of service
of process on a party at its principal executive offices or residence, or
mailing to such offices or residence in accordance with the applicable
procedural law, shall be given the same effect as personal service in the State
of Florida.


11.12 Further Assurances. The parties hereto will execute and deliver such
further instruments and do such further acts and things as may be reasonably
required to carry out the intent and purposes of this Agreement.
 

--------------------------------------------------------------------------------




11.13 No Third Party Beneficiary. This Agreement is made solely and specifically
among and for the benefit of the parties hereto, and their respective successors
and assigns subject to the express provisions hereof relating to successors and
assigns, and no other person shall have any rights, interests or claims
hereunder or be entitled to any benefits under or on account of this Agreement
as a third-party beneficiary or otherwise.



11.14 Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules, and regulations of the jurisdiction with which the parties do business.
If any provision of this Agreement or application thereof to any person or
circumstances shall, for any reason or to any extent, be invalid or
unenforceable, to the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected thereby, but
rather shall be enforced to the greatest extent permitted by law.


SIGNATURE PAGE TO FOLLOW


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Employer and Executive have executed this Agreement as of
the date first above written.


WITNESSES:
 

 
ADRENALINA:
     
By:
      
Chief Executive Officer
     
EXECUTIVE:
     
By:
      
Jeffrey Geller
     
Date:
          
WITNESS:
     
By:
      
Michael Labinski

 

--------------------------------------------------------------------------------

